Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
After extensive prosecution in this case, it appears that Applicants disagree with the Examiner’s findings and that the disagreement is based on a point of law. In light of this, Applicants are reminded of their right to appeal the Examiner’s rejections to the Patent Trial and Appeal Board.

Detailed Action
	This action is in response to the papers filed February 2, 2021. 

Election/Restrictions
Applicant has elected without traverse the invention of Group I, claim(s) 1-15, drawn to a method for treating a disease or disorder associated with aberrant cardiac activity, the method comprising the step of introducing into the heart of a patient a pharmaceutical composition comprising a gene encoding a light-sensitive channel, and exposing the heart to light, thereby inducing a controlled heart electrical activity in said patient.
Within Group I, Applicant has elected without traverse the following species, wherein:
i) the light-sensitive channel gene is Channelrhodopsin-2, as recited in Claim 5; 
ii) the site of gene delivery is the right and left ventricular myocardium, as recited in Claim 6; and
iii) the alternative light exposure step is the plurality of sites are exposed to light simultaneously, as recited in Claim 8.

Amendments
           Applicant's response and amendments, filed February 2, 2021, to the prior Office Action is acknowledged. Applicant has cancelled Claims 2-3, 7-8, 16-36 and 40-44, withdrawn Claims 4, 9 and 37-39, and amended Claim 1. 
	Claims 1, 4-6, 9-15, and 37-39 are pending.
	Claims 4, 9 and 37-39 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1, 5-6, and 10-15 are under consideration.  

Priority
This application is a 371 of PCT/IL2013/050893 filed October 31, 2013. Applicant’s claim for the benefit of a prior-filed application provisional application 61/721,053, filed on November 1, 2012 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/721,053, filed on November 1, 2012, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application fails to disclose that each introduction step is performed at a different site, as now recited in the claims.
Rather, support for the instantly amended claims may be found in Example 12 of PCT/IL2013/050893.
Accordingly, the effective priority date of the instant application is granted as October 31, 2013. 


If applicant believes the earlier applications provide support for this disclosure, applicant should point out such support with particularity by page and line number in the reply to this Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

1. 	The prior rejections of Claims 1, 5-6, and 10-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of Applicant’s amendment to cancel recitation of “left ventricular desynchronization” and replacing it with “asynchronous ventricular contraction”, which the Examiner finds persuasive. 

2. 	Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Claim 1 has been amended to recite the genes are injected into “a plurality of left ventricular sites”. 
	Claim 6, dependent upon Claim 1, recites wherein the ‘plurality of sites’ of Claim 1 are selected from the group consisting of the sinoatrial node, the atrioventricular node, the 
Claim 6 is a broadening claim because it recites other, non-left ventricular, sites.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

3. 	Claims 1, 5-6, 10-12, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Foley et al (U.S. 2009/0054954) in view of Entcheva et al (WO 12/054484, published April 26, 2012, priority to October 18, 2010; of record in IDS), Bruegmann et al (Nature Methods 7(11): 897-903, 2010; of record in IDS), Denison et al (U.S. 2011/0125077), French et al (Circulation 90:2414-2424, 1994), Tio et al (Human Gene Therapy 10:2953-2960, 1999; of record), Vale et al (Circulation 103:2138-2143, 2001; of record), Plotnikov et al (Circulation 109:506-512, 2004), and Sasse (Circulation: Arrhythmia and Electrophysiology 4(5): 598-600, available October 1, 2011).
Determining the scope and contents of the prior art.
With respect to method steps of Claim 1, Foley et al disclosed a method for treating a disease or disorder associated with suppressed, slow, irregular or unsynchronized cardiac activity in a patient in need thereof [0058-59], the method comprising the steps of:
(a) introducing by direct gene administration into a plurality of sites within the heart of said patient a pharmaceutical composition comprising a gene encoding a light-sensitive channel [0004], wherein viral vectors delivered to the cardiac tissue [0004, 6], e.g. intramyocardially or pericardial infusion, among other delivery means [0099-103], reasonably fulfill “direct gene administration into a plurality of sites”; and
(b) exposing said plurality of sites to light [0005], thereby inducing a controlled heart electrical activity in said patient, whereupon the light emitting device triggers depolarization of multiple foci within the cardiac wall [0057]. See also Figure 7 illustrating the use of a first lead (710) comprising two different light emission devices (714, 715), and a second lead (720) comprising a third light emission device (716). 
Foley et al disclosed wherein inducing a controlled heart electrical activity comprises inducing cardiomyocytes depolarization, inducing controlled pacing, inducing controlled cardiac activation and inducing synchronized pacing [0057], whereby the light emitting device illuminates an area sufficient to depolarize all of the cells in the exposed area, resulting in a more uniform depolarization (depolarize more tissue simulataneously/uniformly) [0007]. The optogenetic system may be used to defibrillate (syn. asynchronous contraction) ventricular tachycardias, ventricular tachyarrythmias, or ventricular fibrillation [0056, 58], as the optical depolarization system (ODS) [0054] allows for sensing left ventricular (LV) states [0061]. A light emission device is placed over the left ventricle to provide for ventricular defibrillation by optically depolarizing portions of myocardial tissue of the left ventricle ([0157], Figure 7).
Foley et al disclosed wherein the direct intramyocardial gene administration comprises direct intramyocardial injection [0100-101].

Similarly, Entcheva et al disclosed a method for treating a disease or disorder associated with suppressed, slow, irregular or unsynchronized cardiac activity in a patient in need thereof, the method comprising the steps of:
(a) introducing into at least one site of a within the heart of said patient a pharmaceutical composition comprising a gene encoding a light-sensitive channel, e.g. a cell genetically modified to express said light-sensitive channel; and
(b) exposing said at least one site to light, thereby inducing a controlled heart electrical activity in said patient [0011].
Entcheva et al disclosed the His-Purkinje system [0003-4] transmits and distributes the depolarizing wave to the ventricle walls, initiating ventricular contraction, and wherein inducing a controlled heart electrical activity comprises inducing cardiomyocytes depolarization, inducing controlled pacing, inducing controlled cardiac activation and inducing synchronized pacing [0020, 24-25, 70].
	Entcheva et al disclosed the cardiac pacing disorder to be treated includes ventricular tachycardia and ventricular fibrillation [0018], whereby the delivery site is injected into left 

While Foley et al disclose the light emitting device may comprise a multitude of light sources to deliver light [0162, 177, 182], neither Foley et al nor Entcheva et al disclose ipsis verbis wherein said plurality of sites are exposed to light simultaneously. However, at the time of the invention, Bruegmann et al taught a method for controlling electrical behavior of heart muscle (syn. cardiac activity) in a patient, the method comprising the steps of: 
a) introducing into at least one site of a within the heart of said patient a gene encoding a light-sensitive channel; and
(b) exposing said at least one site to light, thereby inducing a controlled heart electrical activity in said patient.
Bruegmann et al taught wherein said plurality of sites are exposed to light simultaneously, e.g. due to the use of the 2X objective used to deliver the light to the heart (Suppl. Notes).
Bruegmann et al taught wherein inducing a controlled heart electrical activity comprises inducing cardiomyocytes depolarization, inducing controlled pacing, inducing controlled cardiac activation and inducing synchronized pacing (Abstract, Figure 3).

Furthermore, Denison et al disclosed methods of delivering optical stimulation to a target tissue from an optical stimulatory device, e.g. for cardiac therapy [0035], whereby the optical stimulatory device is capable of delivering light to different tissue sites simultaneously [0038, 97].

With respect to the method being directed to a step of direct injection into a first left ventricular site and a step of direct injection into a second left ventricular site distinct from the first left ventricular site, while Foley et al disclosed that the introduction steps may be performed at any one of many sites [0099-108], and may be spaced doses [0109, 116], Foley et al do not disclose ipsis verbis a first gene administration step to a first ventricular site, and a second gene administration step to a second ventricular site. 
However, at the time of the invention, Entcheva et al disclosed that it may be desired that the light-gated ion channel gene have different levels of expression at different delivery sites [emphasis added], whereby the different levels of expression may be achieved by using different promoters to drive expression at a desired level [0055]. Thus, one of ordinary skill in the art would understand that a first vector comprising a first promoter for a first expression level at a first delivery site would require a first introduction step at the first delivery site. And, a second vector comprising a second promoter for a second expression level at a second delivery site would require a second introduction step at the second delivery site.

Furthermore, French et al taught the scientific and technical concepts of performing, via direct intramyocardial gene injection, a first gene administration step to a first left ventricular site, a second gene administration step to a second left ventricular site, etc… up to as many as a tenth gene administration step to a tenth left ventricular sites (pg 2415, col. 1, Injection of Virus; Figure 2). 
Tio et al taught the scientific and technical concepts of performing, via direct intramyocardial gene injection, a first gene administration step to a first left ventricular site, a second gene administration step to a second left ventricular site, etc… up to as many as a fourth gene administration step to a fourth left ventricular site (pg 2954, col. 2, “left ventricular wall”; pg 2955, col. 1, Injectate Volume, col. 2, “the injectate volume and procedure on LV function, left ventricular angiograms”). 
Vale et al taught the scientific and technical concepts of performing, via direct intramyocardial gene injection, a first gene administration step to a first left ventricular site, a second gene administration step to a second ventricular site, etc… up to as many as a sixth gene administration step to a sixth ventricular site (pg 2139, Percutaneous GTx, “into the left ventricle…”), as indicated by LV electromechanical mapping of the areas of ischemia and abnormal wall motion (pg 2139, col. 2,  “Foci of ischemia involved the anterior, lateral, posterolateral and posterior left ventricular (LV) walls”; Figure 2, showing three distinct left ventricular injection sites; Figure 3, showing five distinct left ventricular injection sites).
Plotnikov et al taught the scientific and technical concepts of performing, via direct intramyocardial gene injection, a first gene administration step to a first left ventricular site, a second gene administration step to a second left ventricular site, and a third gene administration step to a third left ventricular site (pg 507, col. 1, Animal Studies, “introduced into the left ventricle”). 
Thus, prior to the instantly claimed invention, those of ordinary skill in the art had long-been aware of, and successfully reduced to practice, the scientific and technical concepts of introducing the artisan’s transgene of interest into the left ventricle via a step of direct injection 

With respect to the method being directed to treating “asynchronous ventricular contraction”, Foley et al do not disclose the phrase “asynchronous ventricular contraction”. However, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) See MPEP §2144.01. In the instant case, Foley et al disclosed the use of optical based pacing, wherein inducing a controlled heart electrical activity comprises inducing cardiomyocytes depolarization, inducing controlled pacing, inducing controlled cardiac activation and inducing synchronized pacing [0057], whereby the light emitting device illuminates an area sufficient to depolarize all of the cells in the exposed area, resulting in a more uniform depolarization (depolarize more tissue simultaneously/uniformly) [0007]. The optogenetic system may be used to defibrillate (syn. asynchronous contraction) ventricular tachycardias, ventricular tachyarrythmias, or ventricular fibrillation [0056, 58], as the optical depolarization system (ODS) [0054] allows for sensing left ventricular (LV) states [0061]. A light emission device is placed over the left ventricle to provide for ventricular defibrillation by optically depolarizing portions of myocardial tissue of the left ventricle ([0157], Figure 7). Thus, Foley et al is considered to reasonably disclose treatment of a condition such as “asynchronous ventricular contraction”, as presently recited. 
Entcheva et al do not disclose the phrase “asynchronous ventricular contraction”. However, "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) See MPEP §2144.01. In the instant case, Entcheva et al disclosed the use of optical based pacing to treat ventricular tachycardias, ventricular fibrillation, or supraventricular tachycardia [0018], whereby the delivery site is injected into left ventricular muscle [0053], and thus is reasonably considered to treat a condition such as “asynchronous ventricular contraction”, as presently recited. Providing ventricular defibrillation by optically depolarizing the ventricles and achieving ventricular pacing would be reasonably understood by the ordinary artisan to thus 
Those of ordinary skill in the art previously recognized that “asynchronous ventricular contraction”, as presently recited, is an art-recognized embodiment of, and causal for, ventricular tachycardias, ventricular fibrillation, or ventricular tachyarrhythmias. Providing ventricular defibrillation by optically depolarizing the ventricles and achieving ventricular pacing (Foley et al, [0157]; Entcheva et al [0018]) would be reasonably understood by the ordinary artisan to thus synchronize the left and right ventricles, and thus treats a condition such as “asynchronous ventricular contraction”, as presently recited.
Plotnikov et al taught the use of the animal model system to block the Left Bundle-Branch (LBB) model (pg 506, col. 2), whereby Applicant asserts that the LBBB model (Example 15, [0169]) necessarily refers to “asynchronous ventricular contraction”, and whereby Plotnikov et al taught the model induces ventricular tachycardia (Figure 1). The study clearly demonstrated the biological pacemaker capable of driving the ventricle in a demand mode when the sine node signal fails, whereby the biological pacemaker activates the ventricle rapidly after vagal stimulation-induced atrioventricular block, clearly providing an escape function (pg 510, col. 2). 
Furthermore, Sasse is considered relevant prior art for having taught that the optogenetic system is a potential advantage for cardiac resynchronization therapy, e.g. using biventricular (syn. at least two distinct sites) pacemakers, or by simultaneously pacing multiple sites across the whole heart. To achieve this, gene delivery is applied to many sites of the heart (syn. at least two distinct sites), and light stimulation must be global (reasonably interpreted to imply “simultaneous”) (pg 599, col. 2). Sasse et al also taught that the optogenetic system may be used for defibrillation of ventricular arrhythmias and interrupting ventricular tachycardia (pg 599, col. 2). 
Thus, prior to the instantly claimed invention, those of ordinary skill in the art have long-recognized that the optogenetic system may be used for Cardiac Resynchronization Therapy, which is understood by those ordinary skill in the art to refer to treatment of “left ventricular asynchronization” or “asynchronous ventricular contraction” as argued by Applicant per Example 15 (“Optogenetics for Cardiac Resynchronization Therapy”) of the instant specification.

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
It would have been obvious to one of ordinary skill in the art to modify the method of Foley et al and/or Entcheva et al to comprise the step of simultaneous stimulation of at least two sites in the target tissue with a reasonable expectation of success because Bruegmann et al successfully demonstrated the ability of the ordinary artisan to simultaneously optically stimulate more than one site per routine optical devices, and Denison et al disclosed that the state of the art for optical stimulatory devices for use in vivo readily allows the routineer to optically stimulate more than one target tissue site simultaneously. 
It also would have been obvious to one of ordinary skill in the art to modify the method of Foley et al to comprise a first introduction step at the first left ventricular delivery site, and a second introduction step at the second left ventricular delivery site, as disclosed by Entcheva et al and/or Denison et al, with a reasonable expectation of success because those of ordinary skill in the art recognize that the suitable administration format may best be determined by the medical practitioner for each patient, depending on the recipient’s physiological condition and desired therapeutic effect (Foley et al, [0114, 116]). Entcheva et al disclose the transgene may be administered directly to an area of the heart, e.g. ventricle, wall of a ventricle, proximal LV conducting system, etc..., whereby the appropriate site is known to the ordinary artisan and determined at the time of administration, based on the subject's pathology and desired optimal response [0053-55]. Denison et al disclose the therapeutic agent is administered by one or more catheters [0133] to administer the therapeutic agent to other suitable sites in the patient [0135, 136]. French et al, Tio et al, Vale et al, and Plotnikov et al each taught that it has long been routinely practiced in the art to administer the artisan’s transgene into the myocardium at more than one site via multiple injections. Thus, absent evidence to the contrary, direct administration 
For more than a decade prior to the instantly claimed invention, those of ordinary skill in the art recognized and successfully reduced to practice the scientific design concept of administering a gene therapy vector to the heart via a first introduction step to a first site, followed by a second introduction step to a second site, distinct from the first site, etc... 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05.

Prior to the instantly claimed invention, it would also have been obvious to arrive at a method of treating “left ventricular desynchronization” in a method of using optogenetics with a reasonable expectation of success because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” Those of ordinary skill in the art recognize that the phrase “left ventricular asynchronization” may refer to any of the known reference tissues in the heart, to wit, the atria (syn. atrio-ventricular), the right ventricle (syn. inter-ventricular) or one or more other regions within the left ventricle (syn. intra-left ventricular). Thus, the ordinary artisan previously recognized a finite number of identified, predictable potential options, to wit, the four chambers of the human heart, with a reasonable expectation of success. 
Prior to the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute left ventricular desynchronization with asynchronous ventricular contraction in a method of treating a disease or disorder characterized by unsynchronized cardiac activity using optogenetics with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” An artisan would have been motivated to substitute left ventricular desynchronization with asynchronous ventricular contraction in a method of treating a disease or disorder characterized by unsynchronized cardiac activity using optogenetics because those of ordinary skill in the art previously recognized the scientific and technical concepts that the optogenetic 
The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."Id. In the instant case, Applicant does not clearly articulate, nor does the instant specification clearly disclose, how ventricular tachycardias, ventricular tachyarrythmias, or ventricular fibrillation is objectively determined to be pathologically distinct from and mutually exclusive of the instantly recited term “asynchronous ventricular contraction” and/or “ventricular desynchronization”. To put it another way, there is no clear indication that the instant recitation of “asynchronous ventricular contraction” keys out or otherwise identifies and separates a specific patient subpopulation from those patients of the cited prior art that present with ventricular tachycardias, ventricular tachyarrythmias, and/or ventricular fibrillation, whereby ventricular asynchrony (syn. desynchronization) and/or left ventricular asynergy (syn. desynchronization) was previously recognized to be cause for said ventricular tachycardias, ventricular tachyarrythmias, and/or ventricular fibrillation conditions. There is no objective evidentiary indication that the patients of the cited prior art presenting with ventricular tachycardias, ventricular tachyarrythmias, and/or ventricular fibrillation do not suffer from “asynchronous ventricular contraction” as now claimed. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claim 5, Foley et al disclose wherein said light-sensitive channel is
Channelorhodopsin-2 [0070]. 
Entcheva et al disclose wherein said light-sensitive channel is Channelorhodopsin-2 [0012]. 

Denison et al disclose wherein said light-sensitive channel is Channelorhodopsin-2 [0006]. 
Sasse taught wherein said light-sensitive channel is Channelorhodopsin-2 (pg 598, Introduction; pg 599, col. 2, “ChR2 for cardiac pacing”).

With respect to Claim 6, Foley et al disclose wherein said exposing said at least one site comprises exposing a plurality of sites to light in the heart, e.g. the right and the left ventricular myocardium [0157]. 
Entcheva et al disclose wherein said exposing said at least one site comprises exposing a plurality of sites to light in the heart, e.g. the right and the left ventricular myocardium [0017, 53-54]. 
Bruegmann et al teach wherein said exposing said at least one site comprises exposing a plurality of sites to light in the heart, e.g. the right and the left ventricular myocardium (Figure 3b). 

With respect to Claim 10, Foley et al disclose wherein said light has a wavelength within the range of 350nm to 600nm, e.g. 470nm [0162]. 
Entcheva et al disclose wherein said light has a wavelength within the range of 350nm to 600nm, e.g. 470nm [0021-22]. 
Bruegmann et al teach wherein said light has a wavelength within the range of 350nm to 600nm, e.g. 470nm (Methods). 
Denison et al disclose wherein said light has a wavelength within the range of 350nm to 600nm, e.g. about 450-470nm [0006, 44].
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05.

With respect to Claim 11, Entcheva et al disclose wherein said light is delivered at an intensity of at least 1 mW/mm2, e.g. 0.5 to 7 mW/mm2 [00117].
Bruegmann et al teach wherein said light is delivered at an intensity of at least 1 mW/mm2, e.g. 2.8mW/mm2 (Figure 3, legend).
Denison et al disclosed wherein said light is delivered at an intensity of at least 1 mW/mm2, e.g. 0.5 to about 10 mW/mm2, 1 to about 5 mW/mm2, more specifically 2.4 mW/mm2 [0044].
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the 

With respect to Claim 12, Foley et al disclose wherein said light is a flashing (pulsed) light [0058].
Entcheva et al disclose wherein said light is a flashing (pulsed) light [0024].
Bruegmann et al teach wherein said light is a flashing (pulsed) light (Figure 3).
Denison et al disclose wherein said light is a flashing (pulsed) light [0044].

With respect to Claim 15, Entcheva et al teach wherein the duration of the light impulse is at least 1 ms, e.g. 10, 20 or 50ms [0024, 26].
Bruegmann et al teach wherein the duration of the light impulse is at least 1 ms, e.g. 1, 2, 5, 10, 15 or 20ms (Methods).
Denison et al disclose wherein the duration of the light impulse is at least 1 ms, e.g. 1, 5, 10, 20, 40, 50, 60 or 75ms [0044].
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05.

The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that the cited prior art do not use the term “asynchronous ventricular contraction”, nor “left ventricular desynchronization”, nor direct intramyocardial gene injection into at least two left ventricular sites. 
Applicant’s argument(s) has been fully considered, but is not persuasive.
Foley et al disclosed wherein inducing a controlled heart electrical activity comprises inducing cardiomyocytes depolarization, inducing controlled pacing, inducing controlled cardiac activation and inducing synchronized pacing [0057], whereby the light emitting device illuminates an area sufficient to depolarize all of the cells in the exposed area, resulting in a more uniform depolarization (depolarize more tissue simulataneously/uniformly) [0007]. The optogenetic system may be used to defibrillate (syn. asynchronous contraction) ventricular tachycardias, ventricular tachyarrythmias, or ventricular fibrillation [0056, 58], as the optical 
Entcheve et al disclosed that “tachyarrythmia”, which includes tachycardia, fibrillation, and flutter, is associated with an irregularity in the normal heart rhythm, including “disorganized activation” [0006], which is considered to be synonymous with instantly recited “asynchronous….contraction” or desynchronization.
The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."Id. In the instant case, Applicant does not clearly articulate, nor does the instant specification clearly disclose, how ventricular tachycardias, ventricular tachyarrythmias, or ventricular fibrillation is objectively determined to be pathologically distinct from and mutually exclusive of the instantly recited term “asynchronous ventricular contraction” and/or “ventricular desynchronization”. To put it another way, there is no clear indication that the instant recitation of “asynchronous ventricular contraction” keys out or otherwise identifies and separates a specific patient subpopulation from those patients of the cited prior art that present with ventricular tachycardias, ventricular tachyarrythmias, and/or ventricular fibrillation, whereby ventricular asynchrony (syn. desynchronization) and/or left ventricular asynergy (syn. desynchronization) was previously recognized to be cause for said ventricular tachycardias, ventricular tachyarrythmias, and/or ventricular fibrillation conditions. There is no objective evidentiary indication that the patients of the cited prior art presenting with ventricular tachycardias, ventricular tachyarrythmias, and/or ventricular fibrillation do not suffer from “asynchronous ventricular contraction” as now claimed. 

Applicant argues that prior to the present invention, left ventricular desynchronization was only treatable mechanically, by implanting an electric pace-maker near the heart, from which two electric cables are connected to two different regions of the ventricle. The limitations of this therapy are many, but importantly, spatial considerations limit the ventricle to be excited in only two regions, no more, and these two regions cannot be independently selected, due to surgical considerations. The present invention provides a superior alternative. According to the principles of the present invention, left ventricular desynchronization is treated by illumination to multiple different regions of the ventricle, which can be independently selected.
 for having taught that the optogenetic system is a potential advantage for cardiac resynchronization therapy, e.g. using biventricular (syn. at least two distinct sites) pacemakers, or by simultaneously pacing multiple sites across the whole heart. To achieve this, gene delivery is applied to many sites of the heart (syn. at least two distinct sites), and light stimulation must be global (reasonably interpreted to imply “simultaneous”) (pg 599, col. 2). Sasse et al also taught that the optogenetic system may be used for defibrillation of ventricular arrhythmias and interrupting ventricular tachycardia (pg 599, col. 2). 
Thus, prior to the instantly claimed invention, those of ordinary skill in the art have long-recognized that the optogenetic system may be used for Cardiac Resynchronization Therapy, which is understood by those ordinary skill in the art to refer to treatment of “left ventricular asynchronization”, as argued by Applicant per Example 15 (“Optogenetics for Cardiac Resynchronization Therapy”) of the instant specification.

Applicant argues that neither Foley et al, Entcheva, Bruegmann, Denison, French, Tio, Vale, nor Plotnikov teach/disclose the phrase “left ventricular desynchronization”.
Applicant’s argument(s) has been fully considered, but is not persuasive. "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) See MPEP §2144.01. In the instant case, Foley et al disclosed optical stimulation of a first site in a right ventricle, and optical stimulation of a second site, distinct from the first site, said second site being located the left ventricle (Figure 7), whereby the use of optical based pacing results in a more uniform depolarization (depolarize more tissue simultaneously/uniformly) [0007, 56-57], used to treat ventricular tachycardias, ventricular fibrillation, or ventricular tachyarrhythmias [0056, 58], and thus is reasonably considered to treat a condition such as “left ventricular asynchronization”, as presently recited. 
Entcheva et al disclosed the use of optical based pacing to treat ventricular tachycardias, ventricular fibrillation, or supraventricular tachycardia [0018], and thus is reasonably considered to treat a condition such as “left ventricular asynchronization”, as presently recited. Providing ventricular defibrillation by optically depolarizing the ventricles and achieving ventricular pacing would be reasonably understood by the ordinary artisan to thus synchronize the left and right ventricles, and thus treats a condition such as “left ventricular asynchronization”, as presently recited.
Those of ordinary skill in the art previously recognized that “left ventricular asynchronization”, as presently recited, is an art-recognized embodiment of, and causal for, ventricular tachycardias, ventricular fibrillation, or ventricular tachyarrhythmias. Providing ventricular defibrillation by optically depolarizing the ventricles and achieving ventricular pacing (Foley et al, [0157]; Entcheva et al [0018]) would be reasonably understood by the ordinary artisan to thus synchronize the left and right ventricles, and thus treats a condition such as “left ventricular asynchronization”, as presently recited.
Furthermore, Sasse is considered relevant prior art for having taught that the optogenetic system is a potential advantage for cardiac resynchronization therapy, e.g. using biventricular (syn. at least two distinct sites) pacemakers, or by simultaneously pacing multiple sites across the whole heart. To achieve this, gene delivery is applied to many sites of the heart (syn. at least two distinct sites), and light stimulation must be global (reasonably interpreted to imply 

4. 	Claims 5 and 10-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Foley et al (U.S. 2009/0054954) in view of Entcheva et al (WO 12/054484, published April 26, 2012, priority to October 18, 2010; of record in IDS), Bruegmann et al (Nature Methods 7(11): 897-903, 2010; of record in IDS), Denison et al (U.S. 2011/0125077), French et al (Circulation 90:2414-2424, 1994), Tio et al (Human Gene Therapy 10:2953-2960, 1999; of record), Vale et al (Circulation 103:2138-2143, 2001), Plotnikov et al (Circulation 109:506-512, 2004), and Sasse (Circulation: Arrhythmia and Electrophysiology 4(5): 598-600, available October 1, 2011), as applied to Claims 1, 5-6, 10-12, and 15 above, and in further view of Ishizuka et al (Neurosci. Res. 54:85-94, 2006; of record). 
Determining the scope and contents of the prior art.
Neither Foley et al, Entcheva et al, Bruegmann et al, Denison et al, nor Sasse teach/disclose ipsis verbis wherein said flashing light is delivered at a frequency ranging from 60 to 300 flashes/min. 
However, at the time of the invention, and with respect to Claims 13-14, Ishizuka et al teach a method of optically stimulating cells expressing channnelrhodopsin-2 with flashing light, wherein said flashing light is delivered at a frequency ranging from 60 to 300 flashes/min, e.g. 1 second (where 1 flash/second is the equivalent frequency to 60 flashes/min) (Figure 6). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05.

Ishizuka et al teach that the expression of ChR2 is sufficient to evoke action potentials in vivo (pg 90, col. 2). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
It would have been obvious to one of ordinary skill in the art to modify the method of Foley et al and/or Entcheva et al to comprise the step of delivering the pulsed/flashing light at a frequency ranging from 60 to 300 flashes/min with a reasonable expectation of success because Ishizuka et al successfully demonstrated the ability of the ordinary artisan to optically stimulate cells expressing ChR2 at a frequency of at least 60 flashes/min.
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable prima facie obvious. 

With respect to Claim 5, Foley et al disclose wherein said light-sensitive channel is
Channelorhodopsin-2 [0070]. 
Entcheva et al disclose wherein said light-sensitive channel is Channelorhodopsin-2 [0012]. 
Bruegmann et al teach wherein said light-sensitive channel is Channelorhodopsin-2 (Figure 3, legend). 
Denison et al disclose wherein said light-sensitive channel is Channelorhodopsin-2 [0006]. 
Sasse taught wherein said light-sensitive channel is Channelorhodopsin-2 (pg 598, Introduction; pg 599, col. 2, “ChR2 for cardiac pacing”).
Ishizuka et al teach wherein said light-sensitive channel is Channelorhodopsin-2 (Abstract).

With respect to Claim 10, Foley et al disclose wherein said light has a wavelength within the range of 350nm to 600nm, e.g. 470nm [0162]. 
Entcheva et al disclose wherein said light has a wavelength within the range of 350nm to 600nm, e.g. 470nm [0021-22]. 
Bruegmann et al teach wherein said light has a wavelength within the range of 350nm to 600nm, e.g. 470nm (Methods). 
Denison et al disclose wherein said light has a wavelength within the range of 350nm to 600nm, e.g. about 450-470nm [0006, 44].
Ishizuka et al teach wherein said light has a wavelength within the range of 350nm to 600nm, e.g. 470nm (pg 87, col. 1). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05.

With respect to Claim 11, Entcheva et al disclose wherein said light is delivered at an intensity of at least 1 mW/mm2, e.g. 0.5 to 7 mW/mm2 [00117].
Bruegmann et al teach wherein said light is delivered at an intensity of at least 1 mW/mm2, e.g. 2.8mW/mm2 (Figure 3, legend).
Denison et al disclosed wherein said light is delivered at an intensity of at least 1 mW/mm2, e.g. 0.5 to about 10 mW/mm2, 1 to about 5 mW/mm2, more specifically 2.4 mW/mm2 [0044].
 Ishizuka et al teach wherein said light is delivered at an intensity of at least 1 mW/mm2, e.g. 10mW/mm2 (Methods, 2.4).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine 

With respect to Claim 12, Foley et al disclose wherein said light is a flashing (pulsed) light [0058].
Entcheva et al disclose wherein said light is a flashing (pulsed) light [0024].
Bruegmann et al teach wherein said light is a flashing (pulsed) light (Figure 3).
Denison et al disclose wherein said light is a flashing (pulsed) light [0044].
Ishizuka et al teach wherein said light is a flashing (pulsed) light (pg 87, col. 2).

With respect to Claim 15, Entcheva et al teach wherein the duration of the light impulse is at least 1 ms, e.g. 10, 20 or 50ms [0024, 26].
Bruegmann et al teach wherein the duration of the light impulse is at least 1 ms, e.g. 1, 2, 5, 10, 15 or 20ms (Methods).
Denison et al disclose wherein the duration of the light impulse is at least 1 ms, e.g. 1, 5, 10, 20, 40, 50, 60 or 75ms [0044].
Ishizuka et al teach wherein the duration of the light impulse is at least 1 ms, e.g. 20ms or 1s (Abstract).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See M.P.E.P. §2144.05.

Response to Arguments
Applicant argues that Ishizuka et al do not cure the defect of Foley et al in view of Entcheva et al, Bruegmann et al and Denison et al.
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Foley et al in view of Entcheva et al, Bruegmann et al and Denison et al are discussed above and incorporated herein. Applicant does not contest the teachings of Ishizuka et al as applied to the obviousness to modify the method of Foley et al and/or Entcheva et al to comprise the step of delivering the pulsed/flashing light at a frequency ranging from 60 to 300 flashes/min with a reasonable expectation of success because Ishizuka et al successfully demonstrated the ability of the ordinary artisan to optically stimulate cells expressing ChR2 at a frequency of at least 60 flashes/min.

Citation of Relevant Prior Art
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Watanabe et al (Japanese Heart Journal 7(2): 110-120, 1966; abstract only) is considered relevant art for having taught that ventricular asynchrony (syn. desynchronization) is causal to ventricular fibrillation and ventricular tachycardia.

	Herman et al (Am. J. Cardiology 23(4): 538-547, 1969) is considered relevant art for having taught that left ventricular asynergy (syn. desynchronization) is causal to ventricular tachycardia (pg 546, col. 2).

Thus, prior to the instantly claimed invention, those of ordinary skill in the art have long-recognized that “left ventricular desynchronization” and “asynchronous ventricular contraction” is/are an art-recognized embodiment(s) of, and causal for, ventricular tachycardias, ventricular fibrillation, or ventricular tachyarrhythmias.

Conclusion
6. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633